 LOCAL 18,BRICKLAYERSLocal 18,Bricklayers,Masons and Plasterers'Interna-tional Union of America,AFL-CIOand Jesse Bulleand Union County Building Contractors Associationand the Johansen Company. Case22-CB-784January 25, 1971SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 1, 1968, the National Labor RelationsBoard issuedits Second Supplemental Decision andOrder in the above-entitled proceeding,' finding thatthe Respondent had violated Section 8(b)(1)(A) and8(b)(2) of the National Labor Relations Act, asamended, by failing and refusing to referJesse Bulleto available jobs from its exclusive hiring hall becauseof Bulle's lack of membership in the Respondent, andordering that the Respondent make Jesse Bulle wholefor any losses he may have suffered as a result of thediscrimination against him. Thereafter, on March 4,1969, the Board's Second Supplemental Decision andOrder was enforced in full by the United States Courtof Appeals for the Third Circuit.'On August 8, 1969, the Regional Director for Re-gion 22 issued and served upon the parties a Back-pay Specification and Notice of Hearing, alleging thebackpay due under the Board's Order. Pursuantthereto, a hearing was conducted on September 15and 16, 1969, before Trial Examiner George A.Downing. In the Course of this hearing, it appearedthat Respondent possessed certain records not previ-ously available for examination by the Board's Re-gional Office which, if considered, might have an im-pact upon the amount of backpay due and owing tothe Charging Party. Accordingly, the Trial Examineradjourned the hearingsine dieto permit the RegionalOffice to examine these records and, if necessary, toissue an Amended Backpay Specification.On February 26, 1970, an Amended Backpay Spec-ification and Notice of Hearing was issued and servedupon the parties. Pursuant thereto,a de novohearingwas conducted on March 31, April 1, and May 4, 5,6, and 7, 1970, before Trial Examiner Max Rosenbergfor the purpose of determining the Respondent'sbackpay obligation to Jesse Bulle.On August 18, 1970, the Trial Examiner issued theattached Supplemental Decision finding that JesseBulle isentitled to backpay in the amount specifiedand ordering the Respondent to pay said amount,with interest at the rate of 6 percent per annum, toBulle. Thereafter, the Respondent, the General Coun-sel, and the Charging Party each filed exceptions tothe Trial Examiner's Supplemental Decision and sup-porting briefs.83Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in this case and findsmerit in the General Counsel's limited exception' TheBoard therefore adopts the findings, conclusions, andrecommendations of the Trial Examiner with the ad-dition noted below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Local18, Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,its officers,agents, andrepresentatives,shall make Jesse Bulle whole by pay-ing him the amount set forth in the Trial Examiner'sSupplemental Decision,as enlarged herein, plus inter-est at the rate of 6 percent per annum,less any taxwithholding required by Federal and state laws.i 170 NLRB No 4.2 Local 18, Bricklayers,Masonsand Plasterers' InternationalUnion ofAmerica, AFL-CIO v N.L.R B, 407F.2d 1309 (C A. 3)3In agreement with the General Counsel's contention,we find that theTrial Examinererred in deducting from the Respondent's total gross payobligationthe sum of$76 90, representing work assessment fees for threequartersfor which no backpaywas claimed Such fees are properly deductedonly from the gross backpay liability forthe quarters during which theywould have been paidand are not deductible from the Respondent's totalbackpay obligationfor the fullbackpay period FW WoolworthCompany,90 NLRB 289 Accordingly,the Respondent's total backpay obligation asfound by the Trial Examiner is herebyincreasedby thesum of $76.90TRIAL EXAMINER'S SUPPLEMENTALDECISIONMAX ROSENBERG, Trial Examiner: On March 2, 1968, theNational Labor Relations Board issued its Second Supple-mental Decision and Order in this Proceeding,' directingthe Respondent or Union, Local 18, Bricklayers, Masonsand Plasterers' International Union of America, AFL-CIO,to make whole Jesse Bulle, the Charging Party, for any lossof pay he may have sufferedas a resultof the unfair laborpractices found to have been committed by Respondentagainst him in violation of Section 8(b)(2) and (1)(A) of theAct .2 Thereafter, on March 4, 1969, the United States Courtof Appeals for the Third Circuit enforced in full the Board'si 170 NLRB No 42In its Supplemental Decision and Order dated June 14, 1966,reported in159 NLRB 303, whichwas reissuedby virtueof the above mentioned SecondSupplementalDecision and Order,the Boardconcludedthat Respondentoffended these Statutoryprovisions when,on or about September 11, 1964,itdiscriminatorilydenied Jesse Bulle referrals to available jobs from itsexclusive hiring hall becauseof hislack of membership in Respondent188 NLRB No. 14 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond Supplemental Decision and Order,3and ajudgmentto that effect was handed down on April 14, 1969.On August 8, 1969, the Regional Director for Region 22issued a backpay specification and notice of hearing. Pur-suant thereto, a hearing was conducted on September 15and 16, 1969, before Trial Examiner George A. Downing.In the course of this hearing, it developed that Respondenthad in its ossession certain records which had not beenavailable for examination by the Regional Office of theBoard prior to the preparation of the backpay specification.As it appeared likely that these records, if considered, mighthave a substantial impact upon the amount of backpayassertedly due and owing to Jesse Bulle,Trial ExaminerDowning adjourned the hearingsine diesothat,ifneces-sary, an amended backpay specification might be preparedby the Regional Director and served on Respondent.On February 26, 1970, the amended backpay specifica-tion was issued and the hearing was re-scheduled for March30,1970. However, byletterdated March 24, the Chief TrialExaminer notified all parties that, because of his impendingretirement from the Federal Service, Trial Examiner Down-ing had withdrawn from the case and thata de novohearingon the amended backpay specification would be conductedbefore the undersigned Trial Examiner in Newark, NewJersey, if so requested b any of the litigants. Meanwhile,Respondent filed a timely answer to the amended backpayspecification.The rescheduledhearing washeld before meon March 31, April 1, and May 4, 5, 6, and 7, 1970, duringwhich Respondent'smotion fora de novohearing was grant-ed without opposition. All parties were afforded full oppor-tunityto examine and cross-examine witnesses and tointroduce pertinent evidence. Briefs have been filed by theGeneral Counsel, the Charging Party, and the Respondent,which have been duly considered.On the entire record made in this proceeding and myobservation of the witnesses,includingtheir demeanorwhile on the stand, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE CONTENTIONSA.TheAmended Backpay SpecificationAs a result of the litigation on the original complaint inthese proceedingsnt,the Board found that,at all materialtimes, Respondeand Union County Building ContractorsAssociation were privy to a collective-bargaining agreementwhich contained an exclusive hiring hall provision pursuantto which the employer-members of the Association wererequired to and died utilize the Respondent's referral systemas the exclusive source of applicants for employment ascement masons, bricklayers,and plasterers within the terri-torial jurisdiction of the Respondent. The Board furtherfound that,commencing on or about September 11, 1964,Respondent unlawfully refused to refer Jesse Bulle to jobswithin its jurisdiction because of his nonmenbership in Res-pondent.Accordingly,the General Counsel alleges in para-graph 2 of the amended backpay sppecification that thebackpay period began on September I2, 1964.Inasmuch asthe Respondent notified the employer-menbers of the Asso-ciation on November 10, 1969,that Bulle would henceforthhave full use of the hiring hall facilities without discrimina-tion in connection with referrals for employment,the para-graph also alleges that the backpay period terminated on thelatter date.'407 F. 2d 1309.In paragraph 1 of the specification, the General Counselavers that an appropriate measure of the hours which Bullewould have worked during the backpay period,absent thediscrimination visited onhim,should be based upon theweekly average hours worked by all members of Respon-dent who were classified solely as "cement masons" andwho were referred by Respondent to employers performingwork at jobsites located within the jurisdiction of Respon-dent during said period,excepting such members employedon September 12, 1964,atobs to which they had beenpreviously referred and for the duration of these'obs, andfurther excepting such members for whom there had beenno reported earnings resulting from referrals by Respondentfor a period of 4 or more consecutive weeks during thebackpay period.Paragraph 2 and appendix A set forth theaverage hours worked between September 12, 1964, andNovember 10, 1969,by 11 named men whom the GeneralCounsel contends possessed the classification of "cementmason,"a classification held by Bulle, which hours the Gen-eral Counsel utilized in calculating the average weekly hoursBulle would have worked during the backpay period. °Paragraph 3 of the specification enumerates the varioushourly wage rates paid to cement masons in the salientperiods during the backpay span."Paragraphs 4 through9,together with an accompanyingAppendix C,"set forthBulle's alleged entitlement to certain welfare fund benefitsfor hospital and medical expenses incurred by him, underan agreement and declaration of trust contained in the con-tract between Respondent and the Union County BuildingContractors Association.Finally, the remaining paragraphsof the specification,including an appendix B attached to thepleadings,define the bases for the computation of the netbackpay allegedly due to Bulle.5B.The Charging Party's PositionThe Charging Part y essentially challenges the adequacyof the amended backpay specification on two grounds.First, he contends that the backpay period didnot terminateon November 10, 1969, but rathercontinuesto date, be-causeRespondent failed properly' to comply with theBoard's Order relating to the Board s direction that Respon-dent mail to Bulle a copy ofeachnoticesentby it to theemployer members of the Union County Building Contrac-tors Association and other employers who use [Respon-dents] hiring hall" to the effect that henceforth Bulle wouldbe referred to jobs without discrimination. Second, theCharging Party urges that it was error for theRegionalDirector to utilize only the average hours worked by menclassifiedas cement masons tocompute his backpay, claim-ing that the average hours worked by individuals who pos-sessedmultiple classifications, i.e., bricklayer-masons andplasterer-masons, afforded a more appropriate basis formaking the computation.C.The Respondent's PositionRespondent asserts that the General Counsel's assess-ment of the net backpay due and owing toBulle is erroneouson the following grounds: (1) the backpay cutoff date4 The "average hours"are "adjusted"by the inclusion of overtime hourswhich have been converted to their straight time equivalents at the rate ofIto 2SAccordingto the specification,Respondent's obligation to make Bullewhole for thebackpayperiod,under the Board'sOrder andthe Court'sJudgment, "will be dischargedby paymentto him of the amount of$25,370.31, plus interest accrued to the date of payment ... minus the taxwithholding requiredby Federal and State Laws " LOCAL 18,BRICKLAYERSshould be fixed on September 25, 1964, or, at the latest, onAugust 14, 1967; (2) Bulle was not entitled to the claimedhospital and medical expenses under the agreement anddeclaration of trust because the General Counsel has notdemonstrated that Bulle would have worked the requisitenumber of hours during the backpay period to become eligi-ble for these welfare funds; (3) the amended backpay spec-ification does not take into account a deduction of workingassessmentswhich Bulle would have been obligated to pato Respondent had he worked during the backpay penod;and, (4) the specification makes no provision for the abate-ment of backpay occasioned by Bulle's willful refusal toseek employment or his unavailability for work. In its brieffiled with the undersigned Trial Examiner, Respondent con-ceded that it "does not question the sample used nor themathematics of the specification."6IITHE ISSUES AND THE EVIDENCEA.The Backpay Cutoff DateIn its Supplemental Decision and Order, the Board di-rected the Respondent to "Notify the employer members ofthe Association, and other employers who use Respondent'shiring hall as the exclusive source for securing masons, andmail a copy of each such notice to Jesse Bulle, that JesseBulle will have full use of the hiring hall facilities withoutdiscrimination in connection with referrals for employ-ment." Arthur P. West, the Board's compliance officer, tes-tified without contradiction and I find that, on November10, 1969, he received from Respondent's Financial Secre-tary,Rocky Ciambruschini, an affidavit to the effect thatnotices had been posted at the union's hiring hall and thatRespondent had mailed letters, over the signature of Bus-inessAgent Sal Mighore, to those employers who utilizedRespondent's referral system notifying them that Bullewould thereafter be referred for jobs on a nondiscriminato-ry basis.West also received a copy of the letter of notifica-tion, together with a list of the names of the employers towhom it wassent.So far as appears, Bulle also received acopy of a letter of notification which the Respondent hadtransmitted to the Union County Building Contractors As-sociation.In his brief, the Charging Party claims that full compli-ance with the Board's remedial Order has not been effectedbecause copies of Respondent's letter of notification re-quired to be sent toeachof the affected employers were notmailed to Bulle and therefore backpay continues to runbeyond the November 10, 1969 date. -1 find no merit in thisargument. West's testimony is undenied that Respondentdispatched a letter of notification to all the employers whoavailed themselves of the hiring hall and that this circum-stance was fully reviewed with the Charging Party prior toissuance of the amended backpay specification? Moreover,the gravamen of Bulle's charge in the original unfair laborpractice proceeding was that the Union, by the operation of6In a marginal reference,Respondent also notedthat "Althoughseveralnames were added to the amended specification, they only increase the totalsby approximately$2,000Respondent,therefore, does not deemitpracticalto challenge the specification on this ground even thoughthe errors areclearlyestablished in therecord "7The Charging Party appendedto its brief a document entitled"Employ-ers who have usedthe Local 18 hiringhall for referral of cement masonsduring the period from September12, 1964 to date,"excluding members ofthe Union County Building Contractors Association,in an apparentattemptto show that Respondentdid not notify all of theusers of thehiring hall. Thisdocument was never admitted into evidence,and thus its accuracy was nottested by cross-examination,so it cannot,of course,serve asprobative evi-dence on this issue85its exclusive hiring hall,refused to refer him for employ-ment.Accordingly,even assuming that the Union did notnotify all of the employers who utilized the hall that Bullewould henceforth obtain referrals on a non-discriminatorybasis,I am persuaded that it satisfied the Board'smandateby its notification to Bulle,inasmuch as the Union ratherthan the employers controlled the dispatch of the men to thejobsites,and in light of the inherent probability that theemployers never knew in advance the identity of workerswho would receive referrals or, for that matter,Bulle'sidentity.Respondent asserts that backpay should be tolled afterSeptember 25, 1964,because Bulle failed and refused toavail himself of Respondent's referral services after this dateand that,in any event,no backpay sum is due him afterAugust 14,1967, because Respondent unequivocally of-fered to refer Bulle for work on nondiscriminatory groundsafter the latter date.Ido not agree. In its SupplementalDecision and Order of June 14,1966,8 the Boardfound thatBulle visited the union hall in quest of employment onSeptember 10, 11, 22, and 25, 1964,and that his search wasthwarted by Business Agent Sal Migliore who refused torefer the latter for employment despite the fact that jobswere available on September 11, 22, and 25 of that year.Having made this finding,the Board then concluded that itwould have been unnecessary for Bulle to continue to reportto the hiring hall and request referrals because,in light ofMigliore's studied discrimination against Bulle occasionedby his lack of membership in the Union,such requestswould have been futile.Moreover,Bulle testified that he didin fact seek referrals from the Union in 1965 and 1966 byvisiting the union hall, and that in August 1967 he againcalled at the hall and spoke to Migliore about obtaining areferral.On the latter occasion,Migliore told Bulle to "getthe H out of his office" and instructed a member who waspresent to telephone a friend of Migliore's to refer the "bud-dy" to ajob.Jesse's son Edward Bulle, who is also a cementmason who works out of the jurisdiction of a sister local oftheUnion,testified that he observed his father standingoutside of the union hall on several occasions since Septem-ber 25,1964, and he recounted that, on one occasion, hevisited the hall with Jesse when the latter asked Migliore fora referral.Migliore refused to dispatch Jesse and exclaimed"Get the hell out of my office. I want nothing to do withyou."To meet the Bulles' assertions in this regard,Respondentsummoned Raymond Powell,a member of the Union, andBusiness Agent Migliore to the stand.Powell testified thathe had never observed Jesse Bulle at the union hall afterSeptember 25, 1964.However,Powell acknowledged that henoticed Bulle standing on the sidewalk outside the hall dur-inthe 5-year period beginning on September 25, 1964.When queried as to whether he heard Migliore tell Bullesometime in 1967 to"Get the H out of here,'Powell replied,"I wasn't up there at the time.I don't recall this."Miglioretestified that he never was approached by Bulle after Sep-tember 25,1964, for a referral and emphatically denied thathe ordered Bulle in 1967 to leave his office when the lattersought employment.When asked whether he ever saw Bulleon the street after September 25, 1964,Mi ore replied, "Idon't believe I have,because I go on a job,Igo to my office,I ride around my different locations of jobs and that's it. Ididn't see him on any job sites."Jesse and Edward Bulleimpressed me as sincere witnesses,and I credit their testi-mony and find that Jesse appeared at the union hall afterSeptember 25, 1964, in search of referrals but Migliore re-fused to send him out for work.s 159 NLRB 303, 309. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to Respondent's contention that its backpayliability should cease on August 14, 1967,Respondent relieson a recorded discussion during the original unfair laborpractice hearing on that date when the possibility of settlingthe case was explored.In the course of a colloquy betweenthe parties,counsel for Respondent offered to refer Bulleout of the Union's hall to any job which was then available,and to use the Union's good offices to obtain a union bookfor Bulle from a sister local in Rahway,New Jersey.Counselremarked that,after this initial referral,Bulle would be onhis own and thereafter his referrals would be afforded by thesister local.During his remarks,counsel stated that "Thereason [Respondent] will not and cannot consider acceptingMr. Bulle back is ... he has been expelled from the local,he has exhausted all of his remedies within the InternationalUnion and has lost. Because of this litigation the member-ship of the local would be up in arms and would hang allof us in this room if we made a settlement which acceptedhim back into Local 18 after all of this aggravation."Bullerejected this offer. I am not convinced that counsel's state-ment satisfied the terms of the Board's remedial order whichrequired that Bulle have"full use of the[Union's] hiring hallfacilities without discrimination in connection with referralsfor employment." Based upon the Board and Court deci-sions, Bulle was entitled to claim referrals on a nondiscrim-inatory basis from theUnionwith no strings attached andfor an unlimited period of time.The Union s offer to assignBulle to another local which concededly did not operate ahiring hall, which did not even have a full time businessagent,and which could lay claim to fewer jobs than Respon-dent hardly erases the effects of Respondent's discrimina-tion against Bulle and, indeed,appears to compound it.Accordingly,I find and conclude that Respondent s offer ofAugust 14,1967, did not operate to toll its backpay liabilityafter that date.In sum,I find and conclude that the backpay periodterminated when Respondent notified Bulle and the em-ployers on November 10, 1969,that it would make its hiringhall available to him on a nondiscriminatory basis.B.Bulle's EntitlementtoHospital and Medical BenefitsIt is uncontroverted and I find that, at all times materialherein, Respondent and the Union County Building Con-tractors'Association were parties to an `Agreement andDeclaration of Trust" which was embodied in their collec-tive-bargaining agreement and was referred to therein as thewelfare fund. Pursuant to the provisions contained in thewelfare fund, members of Respondent and their dependentsare entitled to indemnification for hospital and medicalexpensesincurred by them. To become eligible for hospitaland medical benefits, the welfare fund provides as follows:You will become insured for Life, Accidental Deathand Dismembermentand Accidentand Sickness Insu-rance on the first day of the second calendar monthimmediately following a period of six or less consecu-tive calendar months in which:1.You have worked at least 300 Credit Hours forContributing Employers, and2.You have worked at least 10 Credit Hours for Con-tributing Employers in the last calendar month of thePeriod.In "Appendix C" of the Amended Backpay Specification,the General Counsel has listed the hospital and medicalexpenditures incurred by Bulle commencing with the firstquarter of 1965 and ending with the third quarter of 1969,which total $3,067.20. At the hearing, the parties stipulatedthat, if Bulle had worked the minimum number of hoursprescribed under the welfare fund, he would be entitled torecover the amount set forth in appendix C.As chronicledheretofore in its brief the Respondent ac-knowledged that itwas satisfiedthat thesamples used bythe General Counsel in the amended backpay specificationto determine the average hoursworked byall cement ma-sons during the backpay period (and,a fortiorari,the hourswhich Bulle would have worked during the same periodabsent the discrimination practiced against him), as well asthe mathematics employed,were correct.In appendix A ofthe specification,there are set forth the average adjustedhours whichwereworked by all members of the Union whooccupied the same classification,i.e., cement mason, as didBulle during the backpay span. A perusal of schedule Aclearly shows that, for each consecutive 6-month periodbeginninwith the first quarter of 1965 and terminatingwith the third quarter of 1969, Bulle would have worked inexcess of 300 hours, the number necessary to qualify forhospital and medical benefits under the welfare fund. Inlight of the stipulation and Respondent's acknowledge-ments I find and conclude that Bulle is entitled to the sumof $3,067.20, as set forth in schedule C of the specification,for hospital and medical expenses incurred.C.Utilization of the Classificationof CementMasonfor ComputationsIn computing the average adjusted hours which Bullewould have worked between September 12, 1964,and No-vember 10,1969, the amended backpay specificationutilized the average adjusted hours worked during that peri-od by eleven members of the Union who were classifiedsolely as "cement masons."9 Compliance Officer Arthur P.West testified that he predicated his computations on thisclassification because Bulle also bore this classification. Itis uncontroverted and I find that, in West's words, "In orderto compute what he [Bulle]would have earned,you have toconsider him with others falling into the same class." Westfurther testified and I find that during the investigation ofBulle's backpay claim he obtained a list of all members ofRespondent which contained the classifications of bricklay-er-cement mason,plasterer-cement mason, and cement ma-son.West continued that he consulted with Bulle and hisrepresentative,Reverend Nicholson, and learned from themthat it was the practice for the Union,pursuant to its laborcontract with the Union County Building Contractors Asso-ciation,togive preference in referrals to individuals whowereclassifiedas bricklayers-cement masons orplasterers-cement masons, rather than to men classified solely as ce-ment masons,because an employer could more efficientlyutilize the services of men who possessed multiple skills.Apartfrom argumentative assertion at the hearing, theChargingParty,Bulle, failed to adduce any probative evi-dence that this practice was not in fact followed.However,on motion by the ChargingParty, I permittedhim to summon a number of witnesses to elicit testimony tosupport his contention that the General Counsel erred inutilizing the eleven individuals classified solely as cementmasons to determine Bulle's backpay,that the GeneralCounsel should have instead selected men with multipleskills in making his computations,and that, by the use ofthe latter criterion,Bulle s net backpay award would there-fore be larger than that alleged in the Specification. This9Respondent concedes that the average adjusted hours worked by individ-uals classifiedsolelyas "cement masons"during the backpay period are anappropnatemeasureof Respondent's backpay liability. LOCAL 18,BRICKLAYERSforay proved abortive. Thus, for example, Louis Weiner, abricklayer-plasterer-cement mason,testified that for severalyears prior to the hearinghis grossannual earnings in thetrade never exceeded$5,000.Walter Cleary, a plasterer-cement mason, testified that his annualearningsduring thisperiod approximated $4,000. By contrast, the individualslisted as cement masons inthe Specification consistentlyearnedon the average a substantially higher annual wage.Thus, from January 1 to November 10, 1969, the cementmasons selectedby the General Counsel earned, on theaverage,in excessof $9,000. In 1968, their average annualwage exceeded$8,000. Again, in 1967, they annually earnedmorethan $7,000. In view of the foregoing, it is manifestlyclear thatif theannual earningsof Weiner and Cleary weretranslatedintoaverageadjusted hours for the years in ques-tion, and those hours were employed by the General Coun-sel in lieuof the hours listed for the cement masons, Bulle'sbackpay claim could not have exceeded that set forth in thespecification.Accordingly, I find and conclude that the General Coun-sel didnot commit error by calculatingBulle'sbackpay onthe averageadjusted hours worked by men classified solelyas cement masons, andthat the criterion which he adoptedwas appropriate.D.Bulle's Search for Employment andAvailability forWorkRespondent urges that Bulle should be denied,either inunspecified part or whole,backpay because he was less thandiligent in seeking employment during the backpay period.In support of this thesis,Respondent claims that Bulleshould have,but did not, (1) seek referrals out ofRespondent's hiring hall during the backpay period; (2)search for work within the jurisdiction of sister locals; or (3)seek jobs outside of his trade.With respect to (1), I haveheretofore found, as did the Board in its Supplemental Deci-sion and Order of June 14,1966, that it was unnecessary forBulle to continue to report to Respondent's hiring hall inquest of work after September 25, r964,because,in view ofRespondent'spersistent stance of discrimination againsthim, it would have been futile for him to have done so.Moreover,I have also found,based on the credited testimo-ny of Jesse Bulle and Edward Bulle, that Jesse did in factappear at Respondent's hall in search of employment andthat Business Agent Migliore refused to deal with him. Itherefore find Respondent's first basis without merit.Regarding(2),Bulle testified that he sought work withinthe jurisdictions of sister locals on many occasions duringthe jurisdictionsperiod and while, on some occasions he wassuccessful in obtaining jobs,he frequently was denied em-ployment either because the locals gave preference to theirown members when work was scarce or because he did notpossess a union book from Respondent.Bulle's testimonyinthisregardwas substantiallycorroboratedbyRespondent's own witnesses.Thus,William Iverson, Bus-inessAgent for Local 27 in Perth Amboy,New Jersey,testified that it was his practice to dispatch nonmembers ofhis local to projects only if all of his available men weregainfullemployed. Iverson further testified that Bulle "wasatmy hall a number of times where there was no workavailable."He also testified that Bulle worked approximate-ly 184 hours in 1968 and 561 hours in 1969 as a result ofreferrals from Local 27. Harry Jones,the part-time businessagent for Local 36 in Rahway,New Jersey,testimonially87imately 210 hours in 1969. He also recalled that Bulleworked about 16 hours in 1964 after Respondent refused torefer Bulle because of his nonmembership. Jones accountedfor the pauciy of hours worked in 1964 and 1967 on theground that there was no work in the territory for thefinisher."Walter Vohdin, the business agent for Local 16 in New-ark, New Jersey, testified that he could not recall whetherBulle visited him in 1965 to request a union book from Local16.However, he stated that, if an individual who residedwithin the territorial jurisdiction of Respondent asked himfor a book, "I would refer him to [Respondent's jurisdiction,1where he lives." Vohdin further testified that the chances ofa man obtaining a job in Local 16's jurisdiction who was nota member of that organization were "very poor," addingthat "No matter what you did, they wouldn't know you andwouldn't hire you,nineout of ten chances." When askedwhat the prospects of a nonunion man would be if a friendwho was a member of Local 16 sponsored the nonunionindividual for a job in Local 16's jurisdiction, Vohdin rep-lied, "The friend would have to come in and say 'I have anonunion man I would like to put to work,' and in allprobability he would have difficulty. Let's not kid our-selves."Accordingly, on the basis of the foregoing and theentire record, I find no merit in Respondent's second con-tention thatBullewas derelict in his search for employmentthrough sisterlocals.Finally, with regard to (3), Respondenturgesthat Bulleshould be deprived of back ay because he failed to seekwork outside of his cement-finishing trade. Apart from thefact that Bulle diligently spent histime in seekinggainfulemployment in his chosen field of work, as evidenced by thefairly substantial amounts of interimearningsreported inappendix C of the amended backpay s ecification, the re-cord establishes that Bulle did not confine his employmentefforts to cement-finishing. Thus, Bulle testified withoutcontradiction and I find that, for 2-1/2 months during thelast quarter of 1967 and the first quarter of 1968, he workedfor a concern in zero weather tearing down a house forwhich he earnedin excessof $1,800. He also testified with-out denial that he shovelled snow for the Jersey CentralRailroad, and earned other monies cutting down trees andcleaning gutters, all of which are reported as interim earn-ings in the specification. Furthermore, Bulle's testimony isundenied that he frequently stationed himself between 6a.m. and 6:30 a.m. at the intersection of Magnolia andCatherineStreets inElizabeth, New Jersey, where he would"shape up" for employment, and that contractors whowould require his services would frequently hire him on thestreet.On the state of the record before me, I am not convincedthat Respondent has sustained the burden of proving thatany backpay should be deniedBullebecause of the assertedinadequacy of his effortsin seekinginterim employment.Respondent's hiring hall door was closed to him. Sisterlocals,while they occasionally parcelled out jobs to himafter his repeated quests for referrals, admittedly hired out-of-area men only when theirmembers wereworking andconcededly looked with disfavor on the referral of nonunionhelp. In addition, Bulle did in fact search the labor marketin his area and did not restrict his toil to cement masonwork. I therefore find and conclude that Bulle should notbe deprived of backpay on the grounds that he did not makean adequate search for employment or that he made himselfunavailable for work during the backpay period."recounted that he seeks outside help only when his membersare working. His records showed that Bulle had worked in10 Both at the hearing and in itsbrief,Respondent made much of the'the jurisdiction of his local for 72 hours in 1967, and approx-Continued 88DECISIONSOF NATIONALLABOR RELATIONS BOARDE.The Deduction of Work AssessmentsAt the hearing before me,it developed that ComplianceOfficer West and Respondent's counsel had previously dis-cussed the subject of offsetting from the gross backpay dueto Bulle certain work assessments which were uniformlyimposed on all members of Respondent based upon thenumber of hours worked for employers within its jurisdic-tion.During their colloquy,West inquired about the natureand amount of the assessment,and counsel replied that hewas uncertain of the exact details.Whereupon,West ad-vised counsel that if the latter supplied West with the re-quested information he would take the work assessmentsinto account in his drafting of the amended backpay specifi-cation or, alternatively,counsel could introduce the infor-mation as evidence in this proceeding as part ofRespondent's case.In the course of the hearing before me,Respondent's counsel noted that all members were assessed10 cents per hour for straight time worked, and 20 cents forovertime hours.West agreed that these assessments, if re-quired,should be imposed on the hours of straightandovertime work which-Bulle would have performe duringthe backpay period,and that the monetary amounts shouldbe deducted from any backpay due him.Because of the presence of this issue,the undersignedTrial Examiner,on July 6,1970, requested that the partiessubmit to him an agreed-upon monetary figure which wouldrepresent the amount of work assessments with which Bullewould have been charged.On July 14, 1970,the GeneralCounsel responded.While stating that he had not enteredinto any agreement with Respondent"that any backpayaward be abated by the amounts of work assessment fees tobe calculated,"the General Counsel did not contend that aprocedure for exacting work assessments failed to exist dur-ing the backpay period,or that they should not be offsetfrom the backpay due to Bulle. In his response,the GeneralCounsel appended a list of the work assessment fees to beimposed for 19 or the 22 backpay quarters which comprisethe backpay period,and which total$641.60.11 With respectto the remaining 3 quarters,theGeneral Counsel main-tained that no work assess##^,ettts should be charged to thosequarters because Bulle's' interim 'earnings exceeded hisclaimed backpay and hence no net backpay was due forthose periods.On July 23,1970, Respondent filed its re-sponse.In doing so,Respondent concurred in the GeneralCounsel's computation of the work assessment fees in thesum of$641.60 for the 19 quarters.However,he assertedthat the assessments should be imposed on the hoursworked during the remaining 3 quarters despite the fact thatno backpay was due to Bulle for those periods.No responsewas received from the Charging Party.In support of his contention that no work assessment feesshould be deducted from Butte's backpay for the 3 quartersin which he earned more that he would have absent thediscrimination visited upon him by Respondent,the Gener-alCounsel states that "To make the deductions suggestedwould be to make an assessment in favor of Respondent onthe interim earnings of the Charging Party which would, ineffect,penalize him for seeking employment elsewhere dur-circumstance that,whileBulle heededCompliance Officer West's advisoryto maintain records of his interim earnings during thebackpay period, Bullefailed to compile records concerning his searchfor work.Bulle testifiedwithout contradiction and I find that,during the salientperiod,he main-tamed a book containing his interim earnings and a separate book logginghis questfor work, and that a fire in a building in which the latter was storeddestroyed this recordiiSee attachedAppendix A.ing the period of the discriminationagainsthim by theRespondent. Moreover, such a deduction would be contra-ry to establish [sic] Board precedent which requires thatbackpay be computed on a quarterly basis." In my opinion,theGeneralCounselmisconstruesthethrustofRespondent's position in this regard. In calculatingRespondent's backpay obligation to Bulle, the GeneralCounsel has selected several individuals with the same jobclassification as Bulle possessed and predicted the quarterlyearningswhich the latter would have made upon theaverage adjusted hours which those individuals worked dur-ing the backpay quarters. It seems obvious that, had Bullebeen referred for employment by Respondent during the 3quarters on a nondiscriminatory basis, and had he workedthe same number of adjusted hours for those periods asenumerated in "Appendix A" to the Amended BackpaySpecification, he, like the othercement masons,would havebeen subjected to workassessmentsfor those quarters. Inshort, the criterion for computation purposesiswhat Bullewould have actually earned during those periods asa resultof his independent, gainful efforts. Indeed, the GeneralCounsel seemingly recognizes this distinction for, with re-spect to the 19 other quarters, he has computed the workassessment fees based upon the number of average hoursworked by the cement masons and not be the amount of netbackpay to which Bulle would have been entitled duringthose spans of time.I therefore find merit in Respondent's assertion and Iconclude that the sum of $76.90 12 should be added to thesum of $641.60, and that the total, $718.50, should be de-ducted from Respondent's net backpay liability.F.SummaryI have heretofore found and concluded that the appropri-ate backpay period in this proceeding runs from September12, 1964, to November 10, 1969. I have also found andconcluded that the General Counsel did not err in utilizingthe average weekly hours worked solely by individuals clas-sified as cement masons to compute Bulle's entitlement tobackpay. I have further found and concluded thatBulle wasnot lax in his search for employment during the backpayperiod, and that he did not make himself unavailable forgainful employment in said period. Finally, I have foundand concluded that Bulle was entitled to hospital and medi-cal benefits under the welfare fund in the amount of$3,067.20, and that $718.50 should be abated from the back-pay, a figure which represents the amount of workassessmentfees Bulle would have been obligated to deductfrom his weekly earnings during the 22 quarters materialherein.In the amended backpay specification, the GeneralCounsel avers that Respondent's obligation to make Bullewhole for the period from September 12, 1964, throughNovember 10, 1969, would be discharged by a payment tohim of $25,370.31, plus interest accrued to the date of pay-ment, minus the taxes withheld as required by Federal andstate laws. As I have found and concluded that $718.50should be subtracted from Respondent's backpay liabilitybecause that figure represents work assessment feesuniformly imposed on all members of Respondent for hoursworked, I conclude that Respondent's liability to Bulleamounts to $24,651.81, plus accrued interest, minus applica-ble taxes.itTheGeneral Counsel is in apparent agreement that Bulle would havebeen taxed in the sum for the 3 quarters in question. LOCAL 18,BRICKLAYERS89IIIRECOMMENDATIONSIrecommend that Respondent'sobligation tomakewhole Jesse Bulle,the ChargingParty,shall be satisfied bypayment to him of the sum of$24,651.81, together withinterest thereon at the rate of 6 percent per annum,calcu-lated in the manner set forth inIsis Plumbing and HeatingCo., 138 NLRB 716, less any lawfully required tax withhold-ings.I recommend that the Board adopt the foregoing Find-ings,Conclusions, and Recommendations.APPENDIX AQUARTERAVERAGEHOURS WKD.WORKASSESSMENT FEENET BACKPAY(PER SPEC)NEW NETBACK PAY DUE1964(3)616.10314.15308.05(4)34134.10373.30339.201965(1)28828.801430.601401.80(2)30330.30782.60752.30(3)24224.2063.4039.20(4)29729.701209.451179.751966(1)35935.901793.381757.48(2)36236.20915.19878.99(3)40840.801411.901371.104)30550)(30(.----1967(1)27827.80964.80937.00(2)20720.70401.58380.88(3)37337.301275.901238.60(4)46446.401048.211001.811968(1)231(23.10)--------(2)46046.001764.251718.25(3)37237.201501.901464.70(4)37037.001360.851323.851969(1)32032.001872.001840.00(2)53753.702476.202422.50(3)37437.401343.451306.05(4)233(23.30)--------